      Case 1:20-cv-00118-H Document 5 Filed 05/27/20                  Page 1 of 1 PageID   23 District Court
                                                                                    United States
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                                                                              May 28, 2020
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk

                                  HOUSTON DIVISION

ROY JACKSON,                                       §
(TDCJ-CID #1989547)                                §
            Plaintiff,                             §
                                                   §
vs.                                                §    CIVIL ACTION H-20-1811
                                                   §
LORIE DAVIS, et al.,                               §
                                                   §
                Defendants.                        §


                                MEMORANDUM AND OPINION



        Plaintiff, a state prisoner proceeding pro se, brings this action against Texas prison officials

who reside in Jones County and Walker County, Texas. Plaintiff sues these officials for violations

of civil rights that occurred at the Robertson Unit, where he is confined and which is located in Jones

County, Texas.

        In the interest of justice and for the convenience of the parties and witnesses, this case is

TRANSFERRED to the United States District Court for the Northern District of Texas, Abilene

Division. 28 U.S.C. §§ 1391, 1404(a). Plaintiff’s Motion to Proceed In Forma Pauperis, (Docket

Entry No. 3), is GRANTED.

                SIGNED at Houston, Texas, on           May 27                , 2020.




                                                VANESSA D. GILMORE
                                                UNITED STATES DISTRICT JUDGE



O:\RAO\VDG\2020\20-1811.a01.wpd
